In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 21-2528
SHELLIE LEWIS,
                                                  Plaintiff-Appellant,

                                 v.

VILLAGE OF ALSIP, ILLINOIS,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 21 C 2124 — Ronald A. Guzmán, Judge.
                     ____________________

   ARGUED JANUARY 12, 2022 — DECIDED JANUARY 19, 2022
                     ____________________

   Before FLAUM, EASTERBROOK, and WOOD, Circuit Judges.
   EASTERBROOK, Circuit Judge. Shellie Lewis left her car
parked on a public street in the Village of Alsip during a
snowstorm. She was ﬁned $50 for violating an ordinance that
prohibits parking on any street if more than three inches of
snow has fallen in the preceding day. The ordinance bans
parking on any “primary snow route” if more than one inch
has fallen within 12 hours and requires all primary snow
routes to be identiﬁed by signs; the three-inch limit applies to
2                                                   No. 21-2528

secondary snow routes, which the ordinance deﬁnes as “all
other public streets not designated as primary snow routes.”
Alsip Code §19-91(b). The street where Lewis had parked was
not posted as a primary snow route and therefore was a sec-
ondary snow route.
     Lewis could have obtained review of the ﬁne in state court,
and she would have had reasonable chances under 625 ILCS
§5/11-208(a)(13), (b), which require municipalities to post
signs notifying drivers which streets they must avoid during
“snow removal operation[s]”. But instead of seeking a rem-
edy under state law, Lewis ﬁled this suit in federal court un-
der 42 U.S.C. §1983. She contended that the Village violated
the Due Process Clause of the Fourteenth Amendment by fail-
ing to erect signs on every block of every street telling drivers
when snow requires them to remove their vehicles. That con-
tention ﬂopped in the district court, which dismissed the com-
plaint as legally deﬁcient. 2021 U.S. Dist. LEXIS 139667 (N.D.
Ill. July 27, 2021).
    The district judge was right. The Due Process Clause re-
quires governmental bodies to make laws available to the
public, not to ensure that everyone knows all rules. “Gener-
ally, a legislature need do nothing more than enact and pub-
lish the law, and aﬀord the citizenry a reasonable opportunity
to familiarize itself with its terms and to comply.” Texaco, Inc.
v. Short, 454 U.S. 516, 532 (1982). The maxim that ignorance of
the law is no excuse sums up this perspective. People must
learn about their legal obligations, and failure to do so does
not provide a defense to a law’s enforcement. Some statutes
require prosecutors to show that a person knows about the
rule, see, e.g., Cheek v. United States, 498 U.S. 192 (1991), but
No. 21-2528                                                    3

that is a legislative exception to Texaco’s norm, not a constitu-
tional command.
    Lewis asserts that traﬃc regulations are a special situation
as a constitutional maker, but at oral argument her lawyer
conceded that he had not found any appellate decision sup-
porting that proposition. We haven’t found one either—but it
is easy to ﬁnd decisions holding that traﬃc laws are not ex-
ceptional. One example is Cochran v. Illinois State Toll Highway
Authority, 828 F.3d 597 (7th Cir. 2016). A driver ﬁned for fail-
ure to pay tolls contended that the Due Process Clause re-
quires all pertinent rules to appear on roadside signs. We re-
jected that contention, writing: “Due process does not require
a state to post signage notifying all those entering of its laws
and regulations. Rather, the statute or regulation is adequate
notice in and of itself as long as it is clear.” Id. at 600.
    Counsel allowed as much at oral argument in response to
the question whether a village would violate the Constitution
by enacting an ordinance seking the speed limit at 30 miles
per hour unless otherwise posted, or providing that cars may
not park within 10 feet of a corner or more than 12 inches from
the curb. Drivers know that many traﬃc rules are not set out
on signs but still must be obeyed. Lewis does complain that
the application of the snow-route ordinance varies with the
circumstances—that is, with how much snow has fallen re-
cently—but she does not argue that a municipality must post
daily snow-depth ﬁgures on every street or perhaps create
electronic notice boards that keep running snowfall totals. A
municipality can insist that drivers monitor the weather for
themselves.
  Lambert v. California, 355 U.S. 225 (1957), does not help
Lewis. It concerns the application of an unusual local law to
4                                                 No. 21-2528

someone who had no way to discover the rule and no reason
even to inquire whether such a rule existed. Our case, by con-
trast, concerns the application of easily discovered rules,
available on a village’s website, to drivers who must recog-
nize that ordinances aﬀect where and when they can park.
The Supreme Court has never applied the holding of Lambert
to any case other than Lambert itself. A dispute about parking
rules is not an apt occasion to extend a novel constitutional
doctrine that the Justices have let lie fallow for 65 years.
                                                    AFFIRMED